This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   ZIA TRUST, INC., Wrongful Death
 3   Personal Reprsentative of the
 4   ESTATE OF CODY STROHMAN,
 5   Deceased, LINDA LEE PAGE,
 6   JESSE DEAN STROHMAN, and
 7   MARVIN STROHMAN,

 8          Plaintiffs-Appellants,

 9 v.                                             No. 33,571

10 MOUNTAIN STATES
11 CONSTRUCTORS, INC.,

12          Defendant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Ted Baca, District Judge

15 Will Ferguson & Associates
16 David M. Houliston
17 Albuquerque, NM

18 for Appellants

19   Madison & Mroz, P.A.
20   Gregory D. Steinman
21   Minal P. Unruh
22   Albuquerque, NM

23 for Appellee

24                                 MEMORANDUM OPINION
1 FRY, Judge.

2   {1}   Summary affirmance was proposed for the reasons stated in the calendar notice.

3 No memorandum opposing summary affirmance has been filed, and the time for doing

4 so has expired. AFFIRMED.

5   {2}   IT IS SO ORDERED.


6
7                                         CYNTHIA A. FRY, Judge

8 WE CONCUR:


 9
10 JONATHAN B. SUTIN, Judge


11
12 J. MILES HANISEE, Judge




                                             2